DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 08/08/2022 has been considered and entered.  The amendment overcomes the rejections in view of Ishikura et al. (US 2015/0037591) and alternatively in view of Kian et al. (US 2013/0251944) which are hereby withdrawn.  New grounds of rejections are made as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 – 10, 21 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claim 1 recites that reaction of component b(ii) is made in the presence of the random copolymer (a) which is not supported by the disclosure as originally filed.  The disclosure as originally filed does not teach reaction of the isocyanate and hydroxyl component in the presence of the random copolymer.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 – 9, 21, 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Corcoran et al. (WO 2007/050213) or, in the alternative, under 35 U.S.C. 103 as obvious over Corcoran et al. (WO 2007/050213)
In regards to claim 1, Corcoran teaches coating compositions comprising a crosslinking component and a crosslinkable component that one or more ethylenically unsaturated component (abstract).  The crosslinkable component can be a compound or mixtures of compounds comprising polymers and/or copolymers with functional groups [14].  The crosslinking component can be a compound or mixtures of compounds having functional groups attached to the backbone, wherein the functional groups are capable of crosslinking (reacting) with the functional groups of the crosslinkable component during a curing step to produce a coating [15]. 
 The crosslinking component can comprise blocked polyisocyanate and mixtures, wherein the blocking group includes alcohols etc., thus providing the limitations bii) which is a reaction mixture of isocyanate and a reactive group (i.e., the blocking group) of the claim [19].  
The crosslinkable copolymer can have hydroxyl containing end-groups and can have a molecular weight of from 2000 to 20,000 or preferably from 2500 to 4000 according to limitation a of the claim [28, 32].  The ethylenically unsaturated monomers includes hydroxyalkyl methacrylates [33].  The crosslinkable copolymer comprises cyclohexyl (meth) acrylate, hydroxyethyl (meth)acrylate, isobornyl methacrylate etc., thus providing the first and second constitutional monomers according to limitation a of the claim [35 & claim 6].  The copolymer is not a block copolymer and thus provides the random copolymer of the claim.
The coating composition comprises a solvent, the polyisocyanate which can be blocked with alcohols and crosslinkable component [52].  The blocked isocyanate is understood as meeting the limitations of the reaction product of an isocyanate and a hydrogen containing functional group and thus anticipates or at least obviates the limitation b(ii) of the claim.
In regards to claim 4, Corcoran teaches the composition wherein the crosslinkable component can comprise about 20 to 30% of cyclohexyl (meth) acrylate which provides the amount of the first monomeric units according to the claim [35].
In regards to claim 5, Corcoran teaches the composition comprising isobornyl (meth)acrylate as previously stated.
In regards to claims 6, 7, Corcoran teaches the composition wherein the crosslinkable component comprises 5 to 25% of hydroxyethyl (meth) acrylate and 10 to 70% of ethylhexyl (meth)acrylate which provides the carboxyl and/or hydroxyl group and the amount of the second monomeric unit of according to the claims [35].  
In regards to claim 8, Corcoran teaches the composition, wherein the copolymer also comprises up to 30% of methyl methacrylate which is an acrylate having 1 carbon atom in the alkyl group [35].
In regards to claim 9, Corcoran teaches the composition having the claimed limitation as previously stated.
In regards to claims 21, 23, Corcoran teaches the composition having the claimed first and second components and thus would be expected to provide the claimed limitations.  Since the non-reactive adhesion promoter is optional, the claimed limitation is met.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the declaration by Dr Moravek, dated 08/08/2022, that states that the product of Ishikura would be different from those in the claimed composition, the rejections in view of Ishikura are overcome and withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771